 1   SEGAL & ASSOCIATES, PC
     John T. Kinn, SBN 130270
 2   400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
 3   Phone:      (916) 441-0886
     Facsimile: (916) 475-1231
 4   jkinn@segal-pc.com
 5   Attorneys for Defendant
     YGM FRANCHISE, LLC
 6
 7   PERKINS & ASSOCIATES, APC
     Natalia D. Asbill-Bearor, SBN 281860
 8   300 Capitol Mall, Suite 1800
     Sacramento, CA 95814
 9   Phone:      (916) 446-2000
     Facsimile: (916) 447-6400
10   nasbill@perkins-lawoffice.com
11   Attorneys for Plaintiffs
     SERVICE JOY CORPORATION,
12   RAKESH REDDY, ASHIKA REDDY
13
14                           UNITED STATES DISTRICT COURT
15         EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
16
17                                             )
     SERVICE JOY COPRORATION;                  )    Case No. 2:18-CV-01237-MCE-EFB
18   RAKESH REDDY, an individual, and          )
     ASHIKA REDDY, an individual,              )
19                                             )    JOINT STATUS REPORT
                   Plaintiffs,                 )
20                                             )
            v.                                 )
21                                             )
     YGM FRANCHISE, LLC, a South               )
22   Carolina Limited Liability Company;       )
     and DOES 1 through 25, inclusive,         )
23                                             )
                   Defendants.                 )
24
25         Pursuant to its Order, filed January 18, 2019, the Court stayed this action
26   to permit the parties to continue their exploration of an informal resolution to their
27   disputes in multiple states and, if this case did not resolve, directed the parties to
28   file a joint status report not later than today’s date. Docket No. 19.

                                            -1-
                                    Joint Status Report
 1         Plaintiffs Service Joy Corporation, Rakesh Reddy, and Ashika Reddy,
 2   through their counsel Natalia Asbill-Bearor, Perkins & Associates, A Professional
 3   Corporation, and Defendant YGM Franchise, LLC, through its counsel John Kinn,
 4   Segal & Associates, PC, have continued significant settlement negotiations but
 5   have not concluded these discussions. Given their work and travel schedules,
 6   counsel anticipate settlement efforts will conclude within the next sixty days.
 7   Plaintiffs and their franchised businesses are located in the State of Washington
 8   and Sacramento, California, while Defendant franchisor is located in the State of
 9   South Carolina. The parties respectfully submit this Joint Status Report and
10   request the Court stay this action and toll all obligations through April 2019 to
11   allow the parties to conclude efforts to resolve their disputes, including this case.
12                                          Respectfully submitted,
13   Dated: March 1, 2019                   SEGAL & ASSOCIATES, PC
14
                                             /s/ John T. Kinn_________________
15                                          JOHN T. KINN
16                                          Attorneys for Defendant
                                            YGM FRANCHISE, LLC
17
18   Dated: March 1, 2019                   PERKINS & ASSOCIATES, APC
19
                                            _/s/ Natalia D. Asbill-Bearor_________
20                                          NATALIA D. ASBILL-BEAROR
21                                          Attorneys for Plaintiffs
                                            SERVICE JOY CORPORATION,
22                                          RAKESH REDDY, ASHIKA REDDY
23
24
25
26
27
28


                                            -2-
                                    Joint Status Report
 1                                         ORDER
           In accordance with the foregoing stipulation, and good cause appearing,
 2
     the stay in this action is hereby continued to and including April 30, 2019. If the
 3
     case does not resolve, the parties are directed to file a further Joint Status
 4
     Report not later than May 1, 2019.
 5
           IT IS SO ORDERED.
 6
     Dated: March 4, 2019
 7
 8
 9
10

11
12
13
14

15
16
17
18
19

20
21
22
23
24
25
26
27
28


                                            -3-
                                    Joint Status Report
